Citation Nr: 0820008	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left iliac scar.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1950 until 
November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2002, November 2002, and March 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in May 2005 and 
December 2006.  On those occasions, remands were ordered to 
accomplish additional development.  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge sitting at the RO in September 2005.  
However, in correspondence received that month from his 
accredited representative, the hearing request was withdrawn.  

It is noted that the veteran had previously been represented 
by a private attorney.  However, his submission of a VA Form 
21-22 in April 2007 designating Disabled American Veterans as 
his accredited representative revokes the prior 
representation.  See 38 C.F.R. § 20.607.  


FINDINGS OF FACT

1.  The competent evidence attributes the veteran's decreased 
right hip motion to causes other than the residuals of his 
left iliac scar.

2.  An unappealed September 1994 rating decision denied 
claims of entitlement to service connection for a neck 
disorder, a right knee disorder, and a skin disorder.

3.  The evidence added to the record since September 1994, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claims.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left iliac scar have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 
7804 (2002 & 2007).

2.  The September 1994 rating decision which denied claims of 
entitlement to service connection for neck, right knee, and 
skin disorders is final.  38 U.S.C.A. § 7105 (West 2002). 

3.  The evidence received subsequent to the September 1994 
rating decision is not new and material, and the requirements 
to reopen claims of entitlement to service connection for 
neck, right knee, and skin disorders have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Rating for Left Iliac Scar

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent for residuals of a left iliac scar 
pursuant to DC 7804.  Effective August 30, 2002, 38 C.F.R. 
§ 4.118, concerning skin disabilities was amended during the 
pendency of this appeal.  However, DC 7804 was essentially 
unchanged by such revisions.  Both prior to and as of August 
30, 2002, a maximum 10 percent rating is warranted for 
painful scars.  The current version of DC 7804 requires that 
the scars be superficial.  In any event, as both the present 
and pre-amended versions of DC 7804 fail to provide an 
evaluation in excess of 10 percent, neither can serve as a 
basis for a higher rating here.  

When this claim was previously before the Board in December 
2006, a remand was ordered to determine the specific muscles 
and nerves affected by the stab wound area of the left ilium.  
An examination was performed in November 2007.  As a result 
of that examination, the RO in December 2007 awarded a 
separate grant of service connection for a laceration of the 
left lateral cutaneous nerve of the thigh, causing numbness 
of the lateral thigh, associated with the left ilium scar, 
under DC 8529.  A 10 percent rating was assigned, effective 
September 26, 2001.

The assignment of a 10 percent evaluation under DC 8529 was 
not appealed by the veteran and is not under the Board's 
jurisdiction at this time.  In any event, that diagnostic 
code provides a maximum benefit of 10 percent.  

The Board determines that there are no other relevant 
diagnostic codes under which to evaluate the veteran's scar 
residuals of the left ilium.  The provisions of DC 7805, 
which, both prior to and as of August 30, 2002, instructs the 
rater to evaluate scars based on limitation of function of 
the part affected.  

In this regard, the VA examiner in November 2007 noted that 
the veteran did have decreased range of motion of the right 
hip.  However, he expressed his opinion that such decrease in 
motion was due to the usual stiffening of the hip joint 
caused by a total hip replacement.  Therefore, as the 
competent evidence attributes limitation of function to 
causes other than the left iliac scar, assignment of a higher 
evaluation on that basis is not appropriate here.  There are 
no other alternate diagnostic codes for consideration.  

In sum, there is no support for an evaluation in excess of 10 
percent for residuals of a left iliac scar for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  New and Material Evidence Claims

The veteran is claiming entitlement to service connection for 
a neck disorder, a right knee disorder, and a skin disorder.  
The Board observes that a September 1994 rating decision 
denied service connection for these disorders.  The veteran 
did not appeal that decision and it became final.  See 
38 C.F.R. § 7105.  In September 2001, he requested that his 
claims be reopened, and the claims were denied in a May 2002 
rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the question 
for consideration as to the neck, right knee and skin issues 
is whether new and material evidence has been received to 
reopen the claims.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim after this date, the new version 
of the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's neck, right knee and skin 
claims were originally considered in September 1994.  At that 
time, the evidence of record included service medical 
records.  Such records revealed treatment for neck scars, but 
did not show any complaints or treatment referable to an 
orthopedic neck disorder.  Similarly, such records showed no 
complaints or treatment for a right knee disorder or a skin 
disorder.  A separation examination conducted in November 
1954 showed normal findings.

The evidence contained in the claims file at the time of the 
last final September 1994 rating decision also included VA 
and private post-service treatment records.  Of significance, 
private records dated in March 1975 reveal that the veteran 
fell down that month, sustaining injury to his right knee.  
The diagnosis was lacerated medial meniscus of the right 
knee.  Surgery was performed in March 1975 on the right knee.  

Also pertinent to the instant claim is a July 1994 private 
record from R. J. A., M.D., which indicated that the veteran 
had been treated by that physician from 1986 to 1990.  While 
the treatment primarily related to lumbar spine problems, Dr. 
R. J. A. stated that the veteran did raise complaints of 
periodic neck pain.  

After considering the evidence of record, as detailed in 
pertinent part above, the RO in September 1994 denied the 
veteran's claims of entitlement to service connection for 
neck, right knee and skin disorders.  It was determined that 
the evidence did not causally relate the neck or right knee 
disorders to active service or to any service-connected 
disability.  Moreover, the skin claim was denied because the 
competent evidence failed to demonstrate current disability.  

Evidence added to the record since the time of the last final 
rating decision in September 1994 includes VA and private 
clinical records.  An orthopedic consult dated in May 2002 
indicated slight varus alignment of the right knee.  The 
evidence detailed above was not previously before agency 
decisionmakers.  Accordingly, such evidence is found to be 
new under 38 C.F.R. § 3.156(a).  

While new, the evidence added to the record subsequent to the 
last final rating decision in September 1994 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original right knee claim had been denied 
because it was determined that his current disability was 
sustained as a result of a post-service injury.  
Specifically, it was noted that he fell on his knee in March 
1975.  The newly submitted evidence simply reflects continued 
disability but does not tend to indicate that such disability 
is casually related to active service or to a service-
connected disability.  

Indeed, evidence of a nexus to service or a service-connected 
disability was lacking at the time of the last final denial 
in September 1994 and remains lacking at the present time.  
Therefore, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  Consequently, the 
request to reopen the previously denied claim must fail.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With respect to the neck and skin claims, the evidence added 
to the claims folder subsequent to September 1994 simply does 
not reflect treatment for these disorders.  Thus, no new and 
material evidence has been received as to these claims.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  Additionally, the 
letter informed the veteran as to the evidence necessary to 
establish the underlying service connection claims, as well 
as his increased rating claim.

Here the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a July 2007 
letter that fully addressed all four notice elements.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  Therefore, 
the veteran was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a 
supplemental statement of the case was issued in December 
2007.  Consequently, the Board finds that the duty to notify 
has been satisfied.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Based on the foregoing, with respect to the new and material 
claims, adequate notice was provided to the veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Regarding the veteran's increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter discussed above 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the December 2007 supplemental statement of the 
case set forth the diagnostic criteria for the disability at 
issue and also included the provisions of 38 C.F.R. §§ 3.321 
and 4.1, which reference impairment in earning capacity as a 
rating consideration.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Therefore, the notice deficiencies do not affect the 
essential fairness of the adjudication and the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records and post-service reports of VA and 
private treatment and examination.  Moreover, the veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a left 
iliac scar is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a neck disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a skin disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


